Exceptions overruled. These are four identical petitions brought in the Superior Court to vacate judgments entered for the defendants in four actions and to stay and supersede the executions for costs issued thereunder. The petitions were heard by a judge upon an “Agreed Statement of Facts.” They come here upon exceptions to the denial of them. There was no error. The four actions which are the subject matter of the petitions were tried in the Superior Court with twelve other actions, all of which are referred to in Rines v. Clerk of the Courts for the County of Norfolk, ante, 527. The only argument the petitioners make in their one page brief is an assertion that “The petitions should be allowed because, as explained in a companion brief, No. 11495 [_Rines v. Clerk of the Courts for the County of Norfolk, supra, which was argued with these cases], the litigation is not yet terminated.” But in that case we pointed out that all bills of exceptions and all petitions to establish exceptions and all other proceedings in the tort actions which have been brought to our attention have been disposed of by this court so that nothing remains or is now pending in the Superior Court or in this court to prevent the entry of judgments for the defendants and the issuance of executions in the cases at bar. There remain for trial in the Superior Court two actions in which motions for a new trial were allowed but those cases at this time present no questions of law not heretofore disposed of.